FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

AL-HARAMAIN ISLAMIC FOUNDATION,          
INC., an Oregon Nonprofit
Corporation; WENDELL BELEW, a
U.S. Citizen and Attorney at Law;
ASIM GHAFOOR, a U.S. Citizen and
Attorney at Law,
                 Plaintiffs-Appellees,
                  v.
BARACK H. OBAMA, President of                 No. 11-15468
the United States, in his official
capacity; NATIONAL SECURITY                    D.C. No.
                                             3:07-cv-00109-
AGENCY; KEITH B. ALEXANDER,
Director of NSA, in his official                  VRW
capacity; OFFICE OF FOREIGN
ASSETS CONTROL, of the US
Department of the Treasury; ADAM
J. SZUBIN, Director of OFAC, in
his official capacity; FEDERAL
BUREAU OF INVESTIGATION; ROBERT
S. MUELLER, III, Director of FBI,
in his official capacity,
              Defendants-Appellants.
                                         




                              8779
8780             AL-HARAMAIN ISLAMIC v. OBAMA



AL-HARAMAIN ISLAMIC FOUNDATION,           
INC., an Oregon Nonprofit
Corporation,
                             Plaintiff,
                 and
WENDELL BELEW, a U.S. Citizen
and Attorney at Law; ASIM
GHAFOOR, a U.S. Citizen and
Attorney at Law,
                Plaintiffs-Appellants,
                                               No. 11-15535
                  v.
                                                 D.C. No.
BARACK H. OBAMA, President of
the United States, in his official
                                             3:07-cv-00109-
                                                   VRW
capacity; NATIONAL SECURITY
AGENCY; KEITH B. ALEXANDER,                      OPINION
Director of NSA, in his official
capacity; OFFICE OF FOREIGN
ASSETS CONTROL, of the US
Department of the Treasury; ADAM
J. SZUBIN, Director of OFAC, in
his official capacity; FEDERAL
BUREAU OF INVESTIGATION; ROBERT
S. MUELLER, III, Director of FBI,
in his official capacity,
               Defendants-Appellees.
                                          
        Appeal from the United States District Court
          for the Northern District of California
        Vaughn R. Walker, District Judge, Presiding

                   Argued and Submitted
             June 1, 2012—Pasadena, California

                     Filed August 7, 2012
           AL-HARAMAIN ISLAMIC v. OBAMA          8781
Before: Harry Pregerson, Michael Daly Hawkins, and
      M. Margaret McKeown, Circuit Judges.

           Opinion by Judge McKeown
8782           AL-HARAMAIN ISLAMIC v. OBAMA




                        COUNSEL

Douglas N. Letter, United States Department of Justice, Civil
Division, Washington, D.C., for the defendants-
appellants/cross-appellees.
                AL-HARAMAIN ISLAMIC v. OBAMA              8783
Jon B. Eisenberg, Eisenberg and Hancock, Oakland, Califor-
nia, for the plaintiffs-appellees, cross-appellants.

Richard A. Samp, Washington Legal Foundation, Washing-
ton, D.C., for Amici Curiae James J. Carey, Norman T.
Saunders, Thomas L. Hemingway, Washington Legal Foun-
dation, and The National Defense Committee, for the
defendants-appellants/cross-appellees.

Cindy A. Cohn, Electronic Frontier Foundation, San Fran-
cisco, California, for Amici Curiae The Electronic Frontier
Foundation, The Government Accountability Project, James
Bamford, and Former Intelligence, National Security and Mil-
itary Professionals, for the plaintiffs-appellees/cross-
appellants.


                         OPINION

McKEOWN, Circuit Judge:

   This case, which comes before us a second time, is one of
many related to the United States government’s Terrorist Sur-
veillance Program, a program that “intercepted international
communications into and out of the United States of persons
alleged to have ties to Al Qaeda and other terrorist networks.”
Al-Haramain Islamic Found. v. Bush (“Al-Haramain I”), 507
F.3d 1190, 1192 (9th Cir. 2007). In the previous appeal, we
determined that “the state secrets privilege d[id] not bar the
very subject matter of th[e] action” and remanded to the dis-
trict court to consider, among other issues, whether the For-
eign Intelligence Surveillance Act (FISA) preempts the state
secrets privilege. Id. at 1193. On remand, the district court
held that FISA preempts or displaces the state secrets privi-
lege, that the government implicitly waived sovereign immu-
nity for damages under FISA’s civil liability provision, 50
U.S.C. § 1810, and that two of the Al-Haramain plaintiffs
were entitled to statutory damages and attorney’s fees.
8784             AL-HARAMAIN ISLAMIC v. OBAMA
   The threshold issue in this appeal is whether the district
court erred in predicating the United States’ liability for
money damages on an implied waiver of sovereign immunity
under § 1810. It is well understood that any waiver of sover-
eign immunity must be unequivocally expressed. Section
1810 does not include an explicit waiver of immunity, nor is
it appropriate to imply such a waiver. Consequently, we
reverse the district court’s judgment awarding damages and
attorney’s fees to Al-Haramain under § 1810. We also affirm
the dismissal of Robert Mueller, Director of the FBI, in his
personal capacity.

   This case effectively brings to an end the plaintiffs’ ongo-
ing attempts to hold the Executive Branch responsible for
intercepting telephone conversations without judicial authori-
zation. However, we cannot let that occur without comment
on the government’s recent, unfortunate argument that the
plaintiffs have somehow engaged in “game-playing.”

   In early 2004, the Treasury Department announced an
investigation of Al-Haramain Islamic Foundation, Inc. Then
in late 2004, for the first time publicly alleged links to terror-
ism involving Al-Haramain. Also in 2004, the plaintiffs
received a copy of a document from the Office of Foreign
Assets Control (the “Sealed Document”), which may or may
not have suggested certain of the plaintiffs or their lawyers
had been electronically surveilled. In 2005, a New York Times
article revealed that the National Security Agency “had
obtained the cooperation of telecommunications companies to
tap into a significant portion of the companies’ telephone and
e-mail traffic, both domestic and international.”1 Based on
some or all of the above, the plaintiffs thought that they had
been unlawfully surveilled, and in 2006 they filed suit.
  1
  James Risen & Eric Lichtblau, Bush Lets U.S. Spy on Callers Without
Courts, N.Y. Times, Dec. 16, 2005, at A1.
                AL-HARAMAIN ISLAMIC v. OBAMA               8785
   Over the last six years, the plaintiffs have faced a moving
and shrinking target. In 2008, Congress narrowed the list of
potential defendants by granting telecommunications provid-
ers retroactive immunity. See In re Nat’l Sec. Agency Tele-
comms. Records Litig., 671 F.3d 881, 891-93 (9th Cir. 2011)
(describing 2008 amendments to FISA). Meanwhile, the evi-
dentiary arsenal at the plaintiffs’ disposal has been constantly
in flux. On one hand, the Sealed Document was excluded,
pending a determination whether the FISA preempted the
State Secrets privilege in the telecommunications field. See
Al-Haramin I, 507 F.3d 1190. On the other, the public evi-
dence favorable to the plaintiffs grew to include the FBI
admitting to having used surveillance in connection with its
investigation of Al-Haramain, the Treasury Department
acknowledging it intercepted 2003 telephone conversations
involving an Al-Haramain member, and top Executive Branch
officials testifying before Congress that most modern interna-
tional communications are wired.

   In light of the complex, ever-evolving nature of this litiga-
tion, and considering the significant infringement on individ-
ual liberties that would occur if the Executive Branch were to
disregard congressionally-mandated procedures for obtaining
judicial authorization of international wiretaps, the charge of
“game-playing” lobbed by the government is as careless as it
is inaccurate. Throughout, the plaintiffs have proposed ways
of advancing their lawsuit without jeopardizing national
security, ultimately going so far as to disclaim any reliance
whatsoever on the Sealed Document. That their suit has ulti-
mately failed does not in any way call into question the integ-
rity with which they pursued it.

                         BACKGROUND

I.   AL-HARAMAIN I

  In Al-Haramain I, Al-Haramain Islamic Foundation and
two of its lawyers (collectively “Al-Haramain”) “claimed that
8786            AL-HARAMAIN ISLAMIC v. OBAMA
they were subject to warrantless electronic surveillance in
2004 in violation of the Foreign Intelligence Surveillance
Act.” 507 F.3d at 1193. At the core of the allegations stood
“a classified ‘Top Secret’ document (the ‘Sealed Document’)
that the government inadvertently gave to [the Al-Haramain
organization] in 2004 during a proceeding to freeze the orga-
nization’s assets.” Id.

   We held that the suit itself was not precluded by the state
secrets privilege, although the privilege protected the Sealed
Document. Id. Without the Sealed Document, the Al-
Haramain organization could not establish that it suffered
injury-in-fact and therefore did not have standing to bring
suit. Id. at 1205. As to the attorney plaintiffs, we remanded to
the district court to consider whether “FISA preempts the
common law state secrets privilege.” Id. at 1193.

II.    DISTRICT COURT PROCEEDINGS ON REMAND

   On remand, the district court held extensive proceedings
and issued multiple orders on the various remaining legal
issues, including three published decisions. At the outset, the
district court held that “FISA preempts or displaces the state
secrets privilege . . . in cases within the reach of its provi-
sions.” In re Nat’l Sec. Agency Telecomms. Records Litig.,
564 F. Supp. 2d 1109, 1124 (N.D. Cal. 2008). “This,” the dis-
trict court wrote, “is such a case.” Id.

   Concluding that § 1810 waives the United States’ sovereign
immunity, the district court denied the government’s motion
to dismiss for lack of jurisdiction. Id. at 1125. The court
acknowledged that “[i]t is, of course true that section 1810
does not contain a waiver of sovereign immunity analogous
to that in 18 U.S.C. section 2712(a) which expressly provides
that the aggrieved persons may sue the United States for
unlawful surveillance . . . .” Id. However, because “it is only
such [federal] officers and employees acting in their official
capacities that would engage in surveillance of the type con-
                AL-HARAMAIN ISLAMIC v. OBAMA               8787
templated by FISA,” the court feared that FISA would offer
“scant, if any, relief” in the absence of a waiver. Id. Thus, it
held that a waiver was “[i]mplicit in the remedy” under
§ 1810. Id.

   In light of the Sealed Document, the court ruled it was nec-
essary for the Al-Haramain plaintiffs to establish they were
“aggrieved parties” under FISA using non-classified informa-
tion. The district court dismissed the complaint with leave to
amend the FISA claims, and Al-Haramain filed an amended
complaint. The district court then concluded that “[w]ithout a
doubt” the amended complaint “alleged enough to plead
‘aggrieved person’ status so as to proceed to the next step in
proceedings under FISA’s sections 1806(f) and 1810.” In re
Nat’l Sec. Agency Telecomms. Records Litig., 595 F. Supp. 2d
1077, 1086 (N.D. Cal. 2009). Moving to the merits, in its next
ruling, “the court directed plaintiffs to move for summary
judgment on their FISA claim relying only on non-classified
evidence.” In re Nat’l Sec. Agency Telecomms. Records Litig.,
700 F. Supp. 2d 1182, 1192 (N.D. Cal. 2010). Al-Haramain
did so and the government filed a cross-motion to dismiss and
for summary judgment. The court denied the government’s
motion to dismiss for lack of jurisdiction, rejecting the argu-
ment that Al-Haramain lacked standing because the program
under which it was surveilled had been terminated, and once
again holding that § 1810 waived the United States’ sovereign
immunity. Id. at 1192-93.

   On the merits, the district court granted summary judgment
in favor of Al-Haramain with respect to governmental liability
under FISA. Id. at 1202. Al-Haramain then accepted the
court’s invitation to voluntarily dismiss the remaining claims
“in order to take the steps necessary for the entry of judgment
on the FISA claim.” Id. at 1203. The district court also dis-
missed claims against FBI Director Robert Mueller in his
individual capacity. Id.

  In a follow-up order on remedies, the court first denied
damages to the Al-Haramain organization because it was a
8788               AL-HARAMAIN ISLAMIC v. OBAMA
“foreign power or an agent of a foreign power” under FISA’s
broad definition of that term, and therefore ineligible to
recover damages under the statute. 50 U.S.C. § 1810. The two
individual plaintiffs did not seek actual damages but were
awarded liquidated damages of $20,400 each. The district
court denied punitive damages and equitable relief. Finally,
the court awarded the requested $2,515,387.09 in attorney’s
fees and $22,012.36 in costs. See 50 U.S.C. § 1810.

                               ANALYSIS

I.       SOVEREIGN IMMUNITY

   The key and dispositive issue on appeal is whether the gov-
ernment waived sovereign immunity under FISA’s civil lia-
bility provision,2 50 U.S.C. § 1810. Contrary to the district
court’s reliance on implied waiver, “[a] waiver of sovereign
immunity cannot be implied but must be unequivocally
expressed.” United States v. Mitchell, 445 U.S. 535, 538
(1980) (internal quotation marks omitted).

  We have the benefit of the Supreme Court’s most recent
pronouncement in this area. Earlier this year, the Court inter-
preted the waiver provision of the Privacy Act of 1974,
which, like FISA, protects individuals against the govern-
ment’s collection, use, and disclosure of information. FAA v.
Cooper, 132 S.Ct. 1441, 1448 (2012). According to the Pri-
vacy Act, “the United States shall be liable to [an] individual
in an amount equal to the sum of . . . actual damages.” 5
     2
   “[S]overeign immunity is a limitation on the district court’s subject
matter jurisdiction.” Adam v. Norton, 636 F.3d 1190, 1192 n.2 (9th Cir.
2011). In light of our decision on sovereign immunity, we need not
address the constitutional and prudential standing issues, nor the question
of statutory standing, namely whether Al-Haramain meets the “aggrieved
person” requirement of 50 U.S.C. § 1810. See Sinochem Int’l Co. v.
Malay. Int’l Shipping Corp., 549 U.S. 422, 431 (2007) (A “federal court
has leeway to choose among threshold grounds for denying audience to a
case on the merits.” (internal quotation marks omitted)).
                 AL-HARAMAIN ISLAMIC v. OBAMA                  8789
U.S.C. § 552a(g)(4)(A). In determining that the scope of the
immunity waiver “[did] not unequivocally authorize an award
of damages for mental or emotional distress,” Cooper, 132
S.Ct. at 1456, the Court reiterated the standard for sovereign
immunity: “What we thus require is that the scope of Con-
gress’ waiver be clearly discernable from the statutory text in
light of traditional interpretive tools. If it is not, then we take
the interpretation most favorable to the Government.” Id. at
1448.

   [1] In light of these principles we now consider § 1810,
which was the basis on which the district court ordered relief
and the section relied on by Al-Haramain. At oral argument,
Al-Haramain confirmed that it was not proceeding under
other sections of FISA. Al-Haramain argues that, as a result
of purported illegal surveillance, it may bring a claim against
the United States under § 1810, which states:

    An aggrieved person, . . . who has been subjected to
    an electronic surveillance or about whom informa-
    tion obtained by electronic surveillance of such per-
    son has been disclosed or used in violation of section
    1809 of this title shall have a cause of action against
    any person who committed such violation . . . .

A “person” who may have committed the violation is defined
as “any individual, including any officer or employee of the
Federal Government, or any group, entity, association, corpo-
ration, or foreign power.” 50 U.S.C. § 1801(m). Glaringly
missing from the definition is the “United States.” An offense
under § 1810 is predicated on a violation of § 1809, a criminal
provision, which provides that:

    (a) A person is guilty of an offense if he intentionally

    (1) engages in electronic surveillance . . . except as
    authorized by . . . any express statutory authorization
    ...
8790             AL-HARAMAIN ISLAMIC v. OBAMA
    (2) discloses or uses information obtained under
    color of law by electronic surveillance, knowing or
    having reason to know that the information was
    obtained through electronic surveillance not autho-
    rized by . . . express statutory authorization . . . .

    ...

    (d) There is Federal jurisdiction . . . if the person
    committing the offense was an officer or employee
    of the United States at the time the offense was com-
    mitted.

   In considering whether § 1810 encompasses a waiver of
sovereign immunity, it is useful to benchmark the statutory
language against other explicit waivers of sovereign immu-
nity. The Federal Tort Claims Act provides the most promi-
nent example: “The United States [is] liable . . . in the same
manner and to the same extent as a private individual under
like circumstances.” 28 U.S.C. § 2674(b). However, Congress
has used similarly explicit waiver provisions in other con-
texts. See, e.g., 42 U.S.C. § 2000e-5(k) (“In any action or pro-
ceeding under this subchapter . . . the United States shall be
liable for costs the same as a private person.”) (unlawful
employment practices); 46 U.S.C. § 30903(a) (“[A] civil
action in admiralty in personam may be brought against the
United States.”); 26 U.S.C. § 7433(a) (“If . . . any officer or
employee of the Internal Revenue Service . . . disregards any
provision of this title . . . [a] taxpayer may bring a civil action
for damages against the United States.”).

   [2] We need not comb the United States Code for disparate
examples of sovereign immunity waivers; such examples are
available closer to home within FISA. Congress included
explicit waivers with respect to certain sections of FISA as
part of the USA PATRIOT Act, 18 U.S.C. § 2712(a), which
states in relevant part:
                   AL-HARAMAIN ISLAMIC v. OBAMA                        8791
      Any person who is aggrieved by any willful viola-
      tion of . . . sections 106(a), 305(a), or 405(a) of the
      Foreign Intelligence Surveillance Act of 1978 (50
      U.S.C. 1801 et seq.) may commence an action in
      United States District Court against the United States
      to recover money damages.3

This section underscores the importance of considering the
statutory scheme as a whole. See Food & Drug Admin. v.
Brown & Williamson Tobacco Corp., 529 U.S. 120, 133
(2000) (“It is a fundamental canon of statutory construction
that the words of a statute must be read in their context and
with a view to their place in the overall statutory scheme.”
(internal quotation marks omitted)). Congress well understood
how to express a sovereign immunity waiver in the context of
FISA. Admittedly, magic words, such as “an action against
the United States,” are not required to deduce a waiver of sov-
ereign immunity. In certain circumstances, the Supreme Court
has determined the existence of a waiver, by using “the other
traditional tools of statutory construction.” Richlin Sec. Serv.
Co. v. Chertoff, 553 U.S. 571, 589 (2008). Nonetheless, con-
trasted against other provisions deemed sufficient to invoke
waiver, the lack of an explicit waiver in § 1810 is stark, per-
mitting suit only against a “person,” without listing the
“United States.” Just as the term “damages” was deemed
ambiguous and thus limited sovereign immunity under the
Privacy Act, Cooper, 132 S.Ct at 1456, so too is the term
“person” ambiguous vis-a-vis governmental liability. Because
there “is a plausible interpretation of the statute that would not
allow money damages against the government,” any ambigu-
ity is construed “in favor of the sovereign.” Id. at 1444, 1448.
  3
    These sections of FISA correspond to 50 U.S.C. § 1806(a)
(“Information acquired from an electronic surveillance . . . may be used
and disclosed by Federal officers and employees . . . only in accordance
with the minimization procedures required by this subchapter.”); § 1825(a)
(information acquired as a result of a physical search); § 1845(a) (informa-
tion collected through “the use of a pen register or trap and trace device”).
8792              AL-HARAMAIN ISLAMIC v. OBAMA
   Although our decision is grounded solely in the text of the
statute itself, the legislative history surrounding 18 U.S.C.
§ 2712(a) further “confirms what we have concluded from the
text alone.” Mohamad v. Palestinian Auth., 132 S.Ct. 1702,
1710 (2012); see Levin v. United States, 663 F.3d 1059, 1063
(9th Cir. 2011) (considering legislative history to confirm that
the Gonzales Act does not waive sovereign immunity).
Because FISA did not, on its own terms, waive sovereign
immunity, an initial version of the PATRIOT Act proposed a
sovereign immunity waiver for violations of § 1810. See H.R.
Rep. No. 107-236, at 12-13, 42 (2001) (proposing to amend
§ 1810 to provide a remedy for its violation under the Federal
Tort Claims Act). This proposed amendment to § 1810 was
deleted the very next day; instead, a waiver of sovereign
immunity was incorporated into 18 U.S.C. § 2712. While
§ 2712 creates United States liability for certain FISA viola-
tions such as those of 50 U.S.C. § 1806, it does not include
claims under § 1810.4 Thus, our conclusion is consistent with
congressional consideration and later rejection of an immu-
nity waiver for violations of § 1810.

   [3] Contrasting § 1810 liability, for which sovereign
immunity is not explicitly waived, with § 1806 liability, for
which it is, also illuminates congressional purpose. Liability
under the two sections, while similar in its reach, is not identi-
cal. Section 1806, combined with 18 U.S.C. § 2712, renders
the United States liable only for the “use[ ] and disclos[ure]”
of information “by Federal officers and employees” in an
unlawful manner. Section 1810, by contrast, also creates lia-
bility for the actual collection of the information in the first
place, targeting “electronic surveillance or . . . disclos[ure] or
use[ ]” of that information. (emphasis added). Under this
scheme, Al-Haramain can bring a suit for damages against the
  4
    Al-Haramain argues that since 50 U.S.C. § 1810, unlike 18 U.S.C.
§ 2520, does not specifically state that the United States is exempt from
suit, immunity is waived. This improperly turns the presumption against
waiver on its head.
                AL-HARAMAIN ISLAMIC v. OBAMA                 8793
United States for use of the collected information, but cannot
bring suit against the government for collection of the infor-
mation itself. Cf. ACLU v. NSA, 493 F.3d 644, 671 (6th Cir.
2007) (Lead Opinion of Batchelder, J.) (noting that FISA
potentially allows limitless information collection upon issu-
ance of warrant, but limits use and dissemination of informa-
tion under, inter alia, § 1806(a)). Although such a structure
may seem anomalous and even unfair, the policy judgment is
one for Congress, not the courts. Also, because governmental
liability remains under § 1806, the district court’s concern that
FISA relief would become a dead letter is not valid. See In re
Nat’l Sec. Agency Telecomms. Records Litig., 564 F. Supp. 2d
at 1125.

   Consistent with the congressional scheme, unlike 50 U.S.C.
§§ 1806, 1825 and 1845, § 1810 has not been incorporated
into the waiver of sovereign immunity in 18 U.S.C. § 2712,
or elsewhere. Nor does liability under § 1810 come with the
procedures that accompany such actions against the United
States. Section 2712(b) sets out detailed procedures by which
a claim may be filed against the United States, referring to
Federal Tort Claims Act requirements, as well as to FISA.
Paragraph (b)(4) states:

    Notwithstanding any other provision of law, the pro-
    cedures set forth in section 106(f), 305(g), or 405(f)
    of the Foreign Intelligence Surveillance Act of 1978
    (50 U.S.C. 1801 et seq.) shall be the exclusive means
    by which materials governed by those sections may
    be reviewed.

Subsection (f) sets out in camera and ex parte procedures—
suit against the United States can only proceed with these pro-
tections. It would be anomalous to the point of absurdity for
Congress, on one hand, to carefully and explicitly waive sov-
ereign immunity with respect to certain FISA sections, set out
detailed procedures for suits pursuant to that waiver, and then
8794             AL-HARAMAIN ISLAMIC v. OBAMA
on the other, cavalierly imply a sovereign immunity waiver
with respect to § 1810 by rendering liable any “person.”

   Al-Haramain reads volumes into the definition of a “per-
son.” Section 1801(m) defines “person” to mean “any individ-
ual, including any officer or employee of the Federal
Government.” That section is then incorporated into § 1810,
which renders “any person” subject to suit for unlawful sur-
veillance. Although the government urges that “person”
applies to federal employees in only their personal capacities,
Al-Haramain argues that if § 1801 stripped federal employees
of immunity in only their personal capacities, it would be
redundant: the term “individual” already covers employees in
their personal capacities. Therefore, according to Al-
Haramain, § 1801’s reference to federal employees must tar-
get employees in their official capacities for money damages,
which is tantamount to a waiver of sovereign immunity.

   Al-Haramain’s interpretation of the term “person” is prob-
lematic both in the context of § 1810 and the statute as a
whole. Subsection 1801(m) is a definitional provision, in
which “person” is defined to include both “individuals” and,
more specifically, “employees and officers of the Federal
Government.” The provision does not impose liability on its
own terms, and is therefore not concerned with personal ver-
sus official liability. That this definitional phrase is not
directed to the individual’s capacity becomes clear when
looking at the statute as a whole. The term “person” is used
in multiple locations within FISA to refer to a multitude of
entities: potential plaintiffs, defendants, and even third parties.
Inserting that definition in various appropriate subsections
demonstrates that the definitional section is not targeted to the
issue of personal versus official capacity, nor can such capac-
ity be inferred. For example, § 1802(a)(1)(B), which speaks to
surveillance without a warrant, excludes “communications to
which a United States person is a party.” Applications for
court orders reference “the persons, facilities, or places speci-
fied on the application.” 50 U.S.C. § 1804(a)(4). In certain sit-
                   AL-HARAMAIN ISLAMIC v. OBAMA                      8795
uations the Attorney General must consider the “threat of
death or serious bodily harm to any person.” Id. § 1806(i).
Similarly, the term is used throughout in reference to “ag-
grieved person.” See, e.g., § 1806(d); § 1810.

   Thus, Al-Haramain’s redundancy argument cannot seri-
ously be that, as to sovereign immunity, the government’s
interpretation would render the text of § 1801(m) redundant in
its own right; rather, the claim is that the text of § 1801(m)
becomes redundant when incorporated into § 1810. Al-
Haramain would therefore require Congress to foresee and
prevent redundancy upon incorporation of § 1801, a general
definitional section, into § 1810. In light of the multitudinous
contexts in which the term “person” is used, this turducken
approach takes the presumption against redundancy too far.

   If Congress shared Al-Haramain’s aversion to the potential
redundancy of the term “employees and officers of the federal
government,” its behavior with respect to other sections of the
statute is inexplicable. Section 1806 directly addresses the
actions of “Federal officers or employees” without the inter-
cession of § 1801(m). Nonetheless, 18 U.S.C. § 2712 is not
content with providing only a cause of action under § 1806;
rather, it also and explicitly waives sovereign immunity. This
structure strongly points to the conclusion that the reference
to “Federal officers or employees” in § 1806—and certainly
in § 1810 via § 1801(m)—does not, by itself, waive sovereign
immunity.5
  5
    Al-Haramain also notes that courts have inferred a sovereign immunity
waiver in Title VII because the statute renders department heads liable; it
contends that the reference to federal employees in FISA is analogous to
Title VII’s reference to heads of departments. Brown v. General Services
Administration, upon which Al-Haramain relies, concerns administrative
exhaustion requirements and does not address sovereign immunity. 425
U.S. 820, 831-33 (1976). Later Supreme Court precedent directly under-
mines Al-Haramain’s argument. See Lane v. Peña, 518 U.S. 187, 193-95
(1996) (declining to read a liability provision pertaining to “Federal pro-
vider[s] of . . . assistance” as broadly waiving governmental immunity).
8796            AL-HARAMAIN ISLAMIC v. OBAMA
   Apart from the absence of an explicit grant of sovereign
immunity and the stark contrast between § 1810 and other
FISA provisions, the relationship between § 1809 and § 1810
further supports our conclusion. Section 1810 liability is
premised upon a “violation of section 1809.” In turn, a viola-
tion of § 1809 is a criminal offense, and occurs when “[a] per-
son intentionally . . . engages in electronic surveillance under
color of law” in a manner that violates certain statutory provi-
sions.

   [4] In other words, to be liable under § 1809 and § 1810,
a “person” must be subject to criminal prosecution. Accord-
ingly, to accept Al-Haramain’s argument that § 1810 allows
proceeding against a government employee in his official
capacity, we must also suppose that a criminal prosecution
may be maintained against an office, rather than an individ-
ual, under § 1809. This is unprecedented. We do not deny, as
Al-Haramain argues, that there is precedent for prosecuting
employees as individuals for actions taken in their official
capacities. See generally Maryland v. Soper, 270 U.S. 9
(1926); Tennessee v. Davis, 100 U.S. 257 (1879); Seth P.
Waxman & Trevor W. Morrison, What Kind of Immunity?
Federal Officers, State Criminal Law, and the Supremacy
Clause, 112 Yale L.J. 2195 (2003). However, imposing crimi-
nal penalties against an office for actions of the officeholder
is a different ball game: just as an officeholder is nominally
replaced by his successor in a civil “official capacity suit” as
a defendant, under Al-Haramain’s interpretation, a successor
in office could be criminally prosecuted for actions of his pre-
decessor. Such an approach is “patently absurd.” United
States v. Singleton, 165 F.3d 1297, 1299-1300 (10th Cir.
1999) (statute criminalizing the offer of a reward in exchange
for testimony could not extend to the United States or an
employee in her official capacity). Therefore, we do not inter-
pret the reference to “person” in § 1810 to mean that a gov-
ernment employee is liable in his official capacity. See also
United States v. Cooper Corp., 312 U.S. 600, 604 (1941) (not-
                AL-HARAMAIN ISLAMIC v. OBAMA                 8797
ing in a criminal antitrust action that “in common usage, the
term ‘person’ does not include the sovereign”).

   [5] Congress can and did waive sovereign immunity with
respect to violations for which it wished to render the United
States liable. It deliberately did not waive immunity with
respect to § 1810, and the district court erred by imputing an
implied waiver. Al Haramain’s suit for damages against the
United States may not proceed under § 1810.

II.   PERSONAL LIABILITY OF FBI DIRECTOR MUELLER

   During the many years this case was litigated in the district
court, Al-Haramain’s suit against FBI Director Mueller in his
individual capacity was nothing more than a sideshow, over-
shadowed by the core claims against the government. Al-
Haramain never vigorously pursued its claims against Muel-
ler. Rather, in a hearing at the district court, Al-Haramain
emphasized that “we believe Mr. Mueller is a corollary we
needn’t get to.” In re Nat’l Sec. Agency Telecomms. Records
Litig., 700 F. Supp. 2d at 1203. When the district court finally
reached the issue of Mueller’s individual liability, it noted that
Mueller was “the only defendant against whom plaintiffs seek
to proceed in an individual capacity.” Id. The district court
then dismissed, without leave to amend, all claims against
Mueller in his individual capacity because “the nature of the
wrongdoing by governmental actors alleged and established
herein is official rather than individual or personal.” Id.

   [6] Al-Haramain’s bare-bones allegations against Mueller
are insufficient to survive summary judgment. The allega-
tions, in their entirety, consist of two simple statements:
Mueller “threatened to resign because of concerns about the
legality of the warrantless surveillance program;” and “Muel-
ler testified before the House Judiciary Committee that in
2004 the FBI, under his direction, undertook activity using
information produced by the NSA through the warrantless
surveillance program.” These allegations do not appropriately
8798            AL-HARAMAIN ISLAMIC v. OBAMA
allege a claim under FISA. See Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (“[A] complaint must contain sufficient fac-
tual matter, accepted as true, to state a claim to relief that is
plausible on its face.” (internal quotations and citations omit-
ted)). Al-Haramain’s allegations against Mueller are signifi-
cantly less concrete than those found insufficient in Iqbal. See
id. at 680-81. The district court recognized that Al-Haramain
could not bring forth additional allegations that might breathe
life into the otherwise deficient claim against Mueller. On
appeal, Al-Haramain does nothing to dispel that conclusion.
The district court did not abuse its discretion in dismissing the
claims against Mueller without leave to amend.

                         CONCLUSION

   [7] Because there is no explicit waiver of sovereign immu-
nity, we reverse the district court’s determination that § 1810
waives sovereign immunity. As a consequence, we vacate the
judgment in favor of Al-Haramain, including the judgment for
liquidated damages, attorney’s fees, and costs. We affirm the
dismissal of claims against Mueller in his individual capacity.

  AFFIRMED IN PART, REVERSED IN PART, AND
JUDGMENT VACATED. The parties shall bear their own
costs on appeal.